 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10
     COATES COBB-ADAMS,                                     Case No.: 2:18-cv-01695-JAD-NJK
11
            Plaintiff(s),                                                 ORDER
12
     v.                                                               (Docket No. 22)
13
     HOMEWARD RESIDENTIAL INC., et al.,
14
            Defendant(s).
15
16         Pending before the Court is the parties’ proposed discovery plan. Docket No. 22. The
17 discovery plan incorrectly calculates the discovery cutoff date from the date of the Rule 26
18 conference, rather than the date of the first appearance of the first defendant. Id. at 2; Local Rule
19 26-1(b)(1). The discovery plan fails to proffer any reason for calculating from this date instead of
20 the first defendant’s first appearance. Id. Accordingly, the discovery plan, Docket No. 22, is
21 DENIED without prejudice. The parties are hereby ORDERED to file, no later than February 4,
22 2019, an amended proposed discovery plan that complies with the Local Rules and all applicable
23 case law.
24         IT IS SO ORDERED.
25         Dated: January 28, 2019
26                                                               ______________________________
                                                                 Nancy J. Koppe
27                                                               United States Magistrate Judge
28

                                                     1
